                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION


SAMANTHA STOVER,
                                             CASE NO. 18-60-BU-BMM-JCL
            Plaintiff,
                                             ORDER OF DISMISSAL WITH
vs.                                          PREJUDICE

AVIS BUDGET GROUP, BUDGET
RENT A CAR SYSTEM, INC., AVIS
BUDGET CAR RENTAL, LLC,
BUDGET TRUCK RENTAL, LLC,
AND DOES IV-V,

            Defendants.


      Pursuant to the Joint Status Report to the Court dated November 28, 2018,

[Doc. 14] counsel for the Plaintiff Samantha Stover, J. Ben Everett, and counsel for

the Defendants Avis Budget Group; Budget Rent a Car System, Inc.; Avis Budget

Car Rental, LLC; Budget Truck Rental, LLC, (collectively, “Budget”), Murry

Warhank, filed a Stipulation of Dismissal With Prejudice with the Court.




                                         1
      The parties stipulated that all claims in the above-captioned matter are

dismissed with prejudice pursuant to F.R.Civ.P. 41(a)(1)(A)(ii), each party to bear

their own attorneys’ fees and costs.

      IT IS ORDERED:

      1) This case is dismissed with prejudice; and

      2) Each party will bear their own attorneys’ fees and costs.

      DATED this 5th day of December, 2018.




                                       ____________________________________
                                       Jeremiah C. Lynch
                                       United States Magistrate Judge




                                         2
